Citation Nr: 1639043	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  11-28 115	)	
)
)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for the residuals of a traumatic brain injury (TBI).

2.  Entitlement to service connection for sleep apnea.


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1982 to October 2005.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board has also considered documentation included in the Virtual VA system in reaching the determination below.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

I. Service Connection for the Residuals of a TBI

A review of the Veteran's lay statements and post-service treatment records reveals that the Veteran has consistently reported that he experienced a TBI during his deployment in Iraq while on active duty service in July 2003.  Specifically, the Veteran reports that while he was working at a checkpoint in Iraq searching vehicles, a vehicle rolled past and launched two rocket grenades.  The Veteran was then thrown back by the explosion and temporarily lost consciousness, but was otherwise uninjured.  There are slightly different details as to where in Iraq this reported injury occurred; a December 2009 VA treatment record indicates that it occurred at a vehicle checkpoint in Bagdad, while a January 2010 Posttraumatic Stress Disorder (PTSD) Examination report reflects that it occurred in Mosul, Iraq.  As indicated in the January 2010 PTSD Examination, when the Veteran regained consciousness he was dazed and confused, but began taking care of a solider in his unit, whom he specifically names, that was significantly injured.  This is somewhat corroborated by the Veteran's service treatment records, which include a January 2004 post-deployment questionnaire in which the Veteran indicated that he was returning from deployment in Iraq and Kuwait and affirmed that he saw wounded or killed coalition and enemy forces as well as civilians, and that he engaged in direct combat on land and felt in danger of being killed.  He also reported concern over an "ASP explosion in Mosul," after which he was instructed to put on a "PRO mask" and "camp out on ASP."  At the time of his post-deployment questionnaire the Veteran reported that he experienced headaches during deployment, as well as stiffness and pain in his joints, fainting, lightheadedness, difficulty breathing, tiredness, diarrhea, vomiting, and ringing in his ears.  

The Veteran was diagnosed with a TBI by a VA clinical psychologist in November 2009 with several neurobehavioral symptoms noted including: (1) moderate dizziness; (2) loss of balance; (3) poor coordination; (4) moderate headaches; (5) moderate nausea; (6) blurring vision; (7) sensitivity to mild light; (8) severe sensitivity to noise; (9) numbness or tingling on parts of the body; (10) a moderate change in taste or smell; (11) severe attention issues and poor concentration; (12) severe forgetfulness; (13) difficulty making decisions; (14) feeling depressed, anxious, and tense, as well as other subjective symptoms.  

A VA examination assessing the Veteran's claim of TBI residuals was provided in July 2011.  The Veteran provided a factual history regarding his TBI in Iraq consistent with previous lay statements.  Although the Veteran reported several subjective symptoms consistent with TBI residuals, the VA examiner noted that some of tests suggested malingering.  Additionally, the examiner noted that the Veteran did not report he had experienced a TBI on his January 2004 post-deployment questionnaire and had not been treated for a TBI in service.  However, the examiner did not discuss the Mosul explosion reported by the Veteran on his post-deployment questionnaire, and also did not address the Veteran's post-service treatment for the headaches he reported on the questionnaire.  The examiner did take note of an July 2011 neuropsychology consultation in the Veteran's post-service VA treatment records in which the treating physician reported that the Veteran's performance on neuropsychological instruments was generally at expected levels with poor performance on some tests consistent with poor effort, not cognitive complaints, and that the performance deficits that were found were related to the effects of the Veteran's PTSD, sleep apnea, chronic pain, several medications, or fluctuating motivation.  This consultation was completed to rule out any concussive residuals due to a TBI.  Partially on this basis, the examiner found that there was no medical evidence that the Veteran had any symptoms indicating a diagnosis of TBI residuals.  

However, with regard to the Veteran's report of the explosions he experienced in Iraq, the examiner based her rationale on the fact that there was "no documentation to indicate [that] the Veteran had any identified exposure to explosions sufficient to sustain a TBI" in the Veteran's service treatment records.  This conclusion is not reflective of the Veteran's consistent reports of explosions and other in-service stressors noted throughout his claims file, the fact that the Veteran is currently service-connected for PTSD due to stressors including explosions that occurred during his active duty service in Iraq, or the totality of his response to his January 2004 post-deployment questionnaire.  In fact, in providing her rationale the VA examiner only explicitly discussed one instance of TBI found in the Veteran's service treatment records, which had resulted from a concussion during a football game in October 1991.  

Notably, the record includes a July 2016, VA notification letter indicating that VA had conducted a special review of TBI examinations completed between 2007 and 2015 in support of disability compensation claims for TBI.  This review revealed a number of initial TBI examinations that were not conducted by a neurologist, psychiatrist, physiatrist, or neurosurgeon.  The Veteran was informed that he was receiving the letter because his initial TBI examination was not performed by one of these specialists, and the Veteran was offered the option to undergo a new TBI examination by an appropriate specialist.  The letter further informed the Veteran that he was entitled to equitable relief in the form of a new VA examination with a qualified medical professional.  To ensure that the Veteran had the opportunity to fully support his prior TBI claim, the Secretary of Veterans Affairs exercised his authority to permit reprocessing of the Veteran's prior TBI claim if he underwent a new TBI examination conducted by an appropriate specialist.  Based on a review of the record and given the nature and circumstances of the Veteran's deployment, the Board finds that a remand of this claim is required to obtain a new VA etiology opinion completed by a medical professional qualified to conduct TBI examinations, and one that that appropriately addresses the Veteran's lay statements regarding his July 2003 TBI event.

Additionally, the Board finds that because the Veteran specifically named an individual in his unit that was injured as a result of the reported July 2003 explosion at his January 2010 VA examination, there may be unit records that better corroborate the circumstances of his reported TBI.  However, such records have not been associated with the claims file.  As such, on remand, the AOJ should also make efforts to obtain these records

II.  Service Connection for Sleep Apnea

A review of the Veteran's post-service VA treatment records reveals that he has a current diagnosis of obstructive sleep apnea.   VA provided an etiology opinion for the Veteran's sleep apnea in September 2015.  This opinion was not based on an in-person examination of the Veteran, but was provided based solely on a review of the claims file.  Additionally, this VA examination opinion provided an etiology opinion as to whether the Veteran's sleep symptoms represented a medically unexplained chronic multi-symptom illness caused by the Veteran's service in the Southwest Asian theater, more specifically Iraq and Kuwait, during the Persian Gulf War consistent with 38 C.F.R. § 3.317 (2015).  Although that examiner found that the Veteran's sleep apnea was obstructive in nature and not due to any in-service exposures the Veteran may have experienced during his service in Iraq and Kuwait during the Persian Gulf War, she suggested that the Veteran's symptoms of sleep disturbances during service are related to his service-connected PTSD rather than his post-service diagnosis of sleep apnea, and she explained that obstructive sleep apnea is caused by face and skull features that contribute to a small upper airway combined with other risk factors such as age and obesity, and she did not provide an etiology opinion as to whether the Veteran's sleep apnea is related to his service.  

Moreover, a review of the Veteran's service treatment records indicates that although he was not specifically treated for sleep apnea in service, he did, as noted above, report sleep disturbances in service, including feeling tired and fatigued even after sleep in January 2004.  Prior to this, in September 1997 the Veteran was referred to a nutrition clinic due to active duty weight issues.  An August 2005 in-service PTSD examination indicates that the Veteran weighed 225 lbs. at a height of 65.5 inches, in contrast to his weight of 148 lbs. as recorded on his September 1982 enlistment physical examination.  

In disability compensation claims, a VA medical examination must be provided when: (1) there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) there is evidence which establishes that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; (3) there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the Board to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Accordingly, as there is evidence of a current diagnosis of sleep apnea, and some medical evidence of in-service sleep-related symptoms indicating a possible nexus, remand of this claims is required for provision of an etiology opinion consistent with VA's duty to assist the Veteran in adjudication of his claim.

Accordingly, the case is REMANDED for the following action:

1. Obtain relevant unit records for the Veteran's unit during his active duty service in Iraq and Kuwait from March 2003 to January 2004, as indicated on the Veteran's January 2004 post-deployment questionnaire that would corroborate his statement regarding brain injury in service and especially that occurring in July 2003.  Efforts to obtain these records should be documented in the claims file.

2. Schedule the Veteran for a VA TBI examination with a qualified neurologist, psychiatrist, physiatrist, or neurosurgeon.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. The examiner is requested to provide the following opinion:

i. Is it at least as likely as not that any of the Veteran's reported symptoms are residuals of an in-service TBI or any other head injury or event in service?

c. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If the above requested opinion cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

3. Next, schedule the Veteran for an examination with an appropriate clinician for his sleep apnea. The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a. The examiner must take a detailed history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

b. The examiner is requested to provide the following opinion:

i. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea began during active service or is otherwise related to service.

c. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

4. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

5. After undertaking any necessary additional development, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




